DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 17, 2020 has been entered. Claims 1-22 remain pending in the application.  Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 6, 2020.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 9-12, 18-19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baan et al.  (U.S. 2009/0084183), hereinafter Baan.
Regarding claim 1, Baan teaches an substrate holder assembly (Fig. 1A, testing device 10 which holds device under test/DUT 11; Paragraph 0026, lines 1-4) comprising a first housing (Fig. 1A, fixture base 20) and a second housing (pressure plate 50 with 
It should be noted that the substrate being “a sample to be electrochemically tested” is not a positively recited element of the claimed electrochemical substrate holder assembly and does not necessarily impart patentability upon the claims. MPEP § 2115 states “A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).” Baan teaches all the structural elements of the holder assembly of claim 1 as stated above, and would therefore be capable of being used for a substrate to be electrochemically tested. Baan further teaches that the holder assembly is applicable to electroplating (Paragraph 0009).

Regarding claim 7, Baan teaches the first gasket and the second gasket comprising an annular structure (“O-ring”; Paragraph 0028, lines 7 and 12).
Regarding claim 9, Baan teaches the substrate being a planar disc (DUT 11 may be a “planar” semiconductor wafer; Paragraph 0027, lines 4-5). 
Regarding claim 10, Baan teaches the substrate being a metalloid (DUT 11 may be a “silicon semiconductor wafer”, silicon being a metalloid; Paragraph 0027, line 5). 
It should be noted again, with regards to claims 9 and 10, that the particulars of the substrate are not positively recited elements of the claimed electrochemical substrate holder assembly and do not necessarily impart patentability upon the claims (see MPEP § 2115 as cited above).
Regarding claim 11, Baan teaches a method of performing an electrochemical test on a substrate (method for performing a measurement “applicable to semiconductor wet wafer processes such as electroplating”; Paragraph 0009) comprising providing a first housing and providing a second housing coupled to the first (Fig. 1A, fixture base 20 with retainers 40 and pressure plate 50; Paragraph 0029, lines 1-5); wherein the first and second housing define an interior space (Fig 1A, dam 12 formed by barrier structure supported on fixture base 20 and bounded by the inner perimeter of the pressure plate 50; Paragraph 0028, lines 1-5, and Paragraph 0029, lines 7-8); providing a first gasket coupled to the first housing and adapted to contact a first side of a 
Regarding claim 12, Baan teaches the introduction of a fluid into at least a portion of the interior space collectively defined by the first and second housing (Fig. 1A, water 60 held in dam 12; Paragraph 0029, lines 7-8).
Regarding claim 18, Baan teaches a port adapted to allow a fluid to pass through to fluidly contact at least the second side of the substrate (Fig. 1A and 1B, central opening of pressure plate 50 which allows fluid/water 60 to contact back surface B of DUT 11; Paragraph 0027, lines 1-5, and Paragraph 0029, lines 7-8).
Regarding claim 19, Baan teaches the first gasket and the second gasket comprising an annular structure (“O-ring”; Paragraph 0028, lines 7 and 12).
Regarding claim 21, Baan teaches the substrate being a planar disc (DUT 11 may be a “planar” semiconductor wafer; Paragraph 0027, lines 4-5). 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baan in view of Morris (U.S. Patent No. 4,915,803).
Regarding claims 2 and 14, Baan teaches all the elements of the holder assembly of claim 1 and the test method of claim 11 as stated above. Baan does not explicitly teach the housings being made of one or more of stainless steel, a nickel alloy and aluminum. Baan does however teach the holder assembly being applicable to any “semiconductor wet wafer” processes such as electroplating (Paragraph 0009).
Morris teaches a pair of frame members for an electrolysis cell (Abstract) where one of the frames may comprise stainless steel or alloys of nickel (Col. 6, lines 20-22). These materials are resistant to corrosion by electrolytes and products of electrolysis (Col. 6, lines 14-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of El-dasher to incorporate the choice of stainless steel or nickel alloy for the housing as taught by 
Regarding claims 3 and 15, Baan teaches all the elements of the holder assembly of claim 1 and the test method of claim 11 as stated above. Baan does not explicitly teach the first and second gaskets being manufactured from one or more of polytetrafluoroethylene, a ceramic fiber, a fluorphlogopite mica in a borosilicate glass matrix, silica, magnesia, alumina, potassium oxide, boron oxide, and fluorine. Baan does however teach that the gaskets should be “impervious and elastic” and may comprise “an elastomer, rubber, or the like” (Paragraph 0028, lines 13-14).
	Morris teaches a pair of gaskets for sealing both sides of a member in an electrolysis cell (Abstract), where the gaskets may comprise polytetrafluoroethylene which provides chemical resistance from the electrolyte in the cell (Col. 4, lines 410). Morris also teaches the gaskets having a low degree of hardness (Col. 4, lines 23-25), essentially a higher degree of elasticity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaskets taught by Baan to be manufactured from polytetrafluoroethylene as taught by Morris to provide the desired imperviousness and elasticity.
Claims 4-5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baan in view of Wang et al. (U.S. Patent No. 6,726,823), hereinafter Wang, and Nagy et al. (U.S. Patent No. 5,141,617), hereinafter Nagy.
Regarding claims 4 and 16, Baan teaches all the elements of the holder assembly of claim 1 and the test method of claim 11 as stated above. Baan does not 
Wang teaches a method and apparatus for holding a semiconductor workpiece during electroplating (Abstract), comprising a first electrical lead which electrically contacts the substrate (Fig. 18A, conducting member 1880 which electrically contacts wafer 1602 via line 1850 and spring member 1882; Col. Col. 11, lines 27-30). This electrical lead/conducting member applies charge to the wafer (Col. 11, lines 31-34), which is necessary for the electroplating process (Col. 11, lines 23-24).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder assembly and test method taught by Baan to include the first electrical lead in electrical contact with the substrate as taught by Wang in order to allow charge to be imparted on the wafer substrate for electroplating processes.
Baan in view of Wang does not teach the first electrical lead being received by a first port formed in the first housing to contact specifically the first side of the substrate.
Nagy teaches an electrochemical cell and method of testing a substrate (Col. 1, lines 13-17), comprising a first electrical lead which enters through a port in the bottom of a housing holding the substrate to contact the substrate at a surface opposite the surface in contact with the fluid (Fig. 5, working electrode leads 152 or 154 which contact working electrode 148 opposite electrolyte cavity 144; Col. 7, lines 39-42). This allows direct electrical contact to be made with the substrate at the bottom of the cell 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder assembly and test method taught by Baan in view of Wang to include a port in the first housing for receiving the electrical lead opposite the fluid-exposed surface of the substrate as taught by Nagy in order to more simply and directly provide the necessary charge to the wafer to be tested and/or electroplated.
Regarding claims 5 and 17, Baan in view of Wang and Nagy, particularly Nagy, teaches the first electrical lead being disposed within an insulating sheath and being coupled to the first housing via a compression fitting (“tight-fitting Teflon tubing” which insulates the leads and acts as a sealant; Col. 7, lines 27-29).
Claims 8, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baan in view of Wang.
Regarding claims 8 and 20, Baan teaches all the elements of the holder assembly of claim 1 and the test method of claim 11 as stated above. Baan does not explicitly teach the second housing being adapted to receive one or more of a second electrical lead and a third electrical lead. Baan does however teach the second housing receiving a transducer into the contained fluid (Fig. 1A, transducer 70; Paragraph 0029, lines 8-9), as well as that the holder assembly may be applicable to any “semiconductor wet wafer” processes involving exposure of only one side of a substrate, such as electroplating (Paragraph 0009).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder assembly and test method taught by Baan to include receiving additional electrical leads into the housing facing the fluid-exposed surface of the substrate as taught by Wang in order to provide the opposing electric potential necessary for electroplating
Regarding claim 13, Baan teaches all the elements of the testing method of claim 11 as stated above. Baan does not teach applying an electrical voltage/current to the substrate. Baan does however teach the holder assembly being applicable to any “semiconductor wet wafer” processes involving exposure of only one side of a substrate, such as electroplating (Paragraph 0009).
Wang teaches a method and apparatus for holding a semiconductor workpiece during electroplating (Abstract), wherein an electrical charge is applied to the semiconductor wafer in order to induce electroplating (Col. 9, lines 15-17).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the test method taught by Baan to include a the application of an electrical charge onto the substrate as taught by Wang in order to allow electroplating to occur.
Response to Arguments
Applicant’s arguments, filed December 17, 2020, with respect to the rejection(s) of claim(s) 1-22 under 35 USC 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagy and Wilkinson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795